
	
		II
		110th CONGRESS
		2d Session
		S. 3545
		IN THE SENATE OF THE UNITED STATES
		
			September 23
			 (legislative day, September 17), 2008
			Mrs. Lincoln (for
			 herself and Ms. Collins) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To enhance after-school programs in rural areas of the
		  United States by establishing a pilot program to help communities establish and
		  improve rural after-school programs.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Investment in After-School
			 Programs Act of 2008.
		2.After-school
			 programsSubtitle D of the
			 Consolidated Farm and Rural Development Act is amended by inserting after
			 section 365 (7 U.S.C. 2008) the following:
			
				366.After-school
				Programs
					(a)PurposeThe
				purpose of this section is to enhance after-school programs in rural areas by
				helping communities—
						(1)to establish
				after-school programs; and
						(2)to improve
				existing programs by overcoming barriers to service.
						(b)DefinitionsIn
				this section:
						(1)After-school
				programThe term after-school program means a
				program that carries out a broad array of activities during periods when school
				is not in session (such as before school, after school, or during summer recess
				and other vacation periods) that advance student academic achievement and
				promote positive youth development.
						(2)Eligible
				entityThe term eligible entity means a local
				educational agency (as such term is defined in section 9101 of the Elementary
				and Secondary Education Act of 1965 (20 U.S.C. 7801)), community-based
				organization, another public or private entity, or a consortium of 2 or more
				such agencies, organizations, or entities.
						(3)Rural
				areaThe term rural area means an area that is
				served by an elementary or secondary school that is designated with a school
				locale code of Distant Town, Remote Town, Fringe Rural, Distant Rural, or
				Remote Rural, as determined by the Secretary of Education.
						(c)Grants
						(1)In
				generalThe Secretary shall make grants to eligible entities to
				improve, expand, or establish after-school programs in rural areas.
						(2)RequirementEach
				grant under this section shall be in an amount of not less than $50,000.
						(d)Duration
						(1)Term of
				grantThe term of a grant under this section may not be for less
				than 3 years.
						(2)RenewalThe
				Secretary may renew a grant under this section for a period of not less than 3
				years, based on the performance of the eligible entity during the previous
				grant term.
						(e)UsesAs
				a condition of the receipt of a grant under this section, an eligible entity
				shall use the grant to fund projects and activities described in subsection
				(c), including transportation, professional development, training, recruitment
				and retention of staff, increasing access to technology, and planning.
					(f)EvaluationThe
				Secretary may use not more than 1 percent of the funds under this
				section—
						(1)to conduct
				evaluations of the effectiveness of programs and activities assisted under
				subsection (c); and
						(2)to disseminate
				the results of those evaluations for the purpose of refining, improving, and
				strengthening programs.
						(g)Outreach,
				training, and technical assistanceThe Secretary may use not more
				than 3 percent of the funds made available to carry out this section—
						(1)to conduct
				outreach, including bidders' conferences, to ensure widespread knowledge of the
				availability of resources described in subsection (c);
						(2)to disseminate
				information on best practices and successful program models for serving
				children and youth in rural areas; and
						(3)to provide
				capacity building, training, and technical assistance to afterschool programs
				and providers in rural areas.
						(h)Application
						(1)In
				generalTo be considered for a grant under this section, each
				eligible entity shall submit to the Secretary an application at such time, in
				such manner, and accompanied by such information as the Secretary may
				require.
						(2)ContentsAn
				application submitted pursuant to paragraph (1) shall include—
							(A)a description of
				the after-school program to be funded, including—
								(i)an assurance that
				the program will take place in a safe and easily accessible facility;
								(ii)a description of
				how children and youth participating in the program will travel safely between
				the program site and home;
								(iii)a description
				of how the eligible entity will disseminate information about the program,
				including the location of the program, to the community in a manner that is
				understandable and accessible; and
								(iv)a description of
				the services to be provided to children and youth, the roles and
				responsibilities of the partners in providing the services, and how the
				services enhance an existing after-school program;
								(B)an assurance that
				the proposed program was developed, and will be carried out, in active
				collaboration with the schools the students attend;
							(C)an assurance that
				funds provided under this section will be used to increase the level of State,
				local, and other non-Federal funds that would, in the absence of funds under
				this section, be made available for programs and activities authorized under
				this section, and in no case supplant Federal, State, local, or non-Federal
				funds;
							(D)a description of
				the partnership between a local educational agency, a community-based
				organization, or another public entity or private entity, if applicable;
				and
							(E)such additional
				assurances as the Secretary determines to be necessary to ensure compliance
				with this section.
							(i)PriorityThe
				Secretary shall give priority to applications that propose partnerships between
				2 or more eligible entities.
					(j)Authorization
				of AppropriationsThere are authorized to be appropriated to
				carry out this section—
						(1)$50,000,000 for
				fiscal year 2009;
						(2)$75,000,000 for
				fiscal year 2010;
						(3)$100,000,000 for
				fiscal year 2011;
						(4)$125,000,000 for
				fiscal year 2012; and
						(5)$150,000,000 for
				fiscal year
				2013.
						.
		
